DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting part” in claim 1, “seal reinforcing part” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberle (US20090288690A1).
As to claims 1 & 10, Haeberle teaches a dishwasher having a seal (abstract), the dishwasher comprising a water tank (Fig.12 ref 20); a door body (Fig.12 ref 10) that opens and closes [0022]. The seal comprises: a side part (Fig.12 ref 204) between an inner surface of the water tank and a door body (see Figs.11-12 ref 204 between door ref 10 and inner water tank see ref 20); a radial seal part (see Fig.12 portion of ref 250 closest to ref 12); and a mounting part (Fig.12 portion of ref 250 closest to ref 26) that is connected to the side and radial part and configured to be mounted to a door body of dishwasher [0031]. 

    PNG
    media_image1.png
    386
    462
    media_image1.png
    Greyscale

As to claim 2, Haeberle teaches the seal of claim 1, wherein the cross-section of the side part extends from a top to bottom of the seal in an up-down direction (see Figs.11-12 in conjunction with [0033] explaining that the gasket extends the length of the sides)

As to claim 7, Haeberle teaches the seal of claim 1, wherein the mounting part defines an air cavity (see Fig.12 interior of the mounting part) and is configured to be mounted in a groove (Fig.12 ref 26) of the door body [0031].
As to claim 8 Haeberle teaches the seal of claim 7, wherein the mounting part has an upper wall having an arc part and step part (see annotated Fig.12 provided above), a lower edge of the arc part is connected to an upper edge of the step part.
As to claim 9, Haeberle teaches the seal of claim 1, wherein the side, radial, and mounting part are all integrally formed [0031-0032].

Claim(s) 1-3 & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelzow (DE3919773A1).
As to claim 1, Nelzow discloses a seal for a dishwasher comprising: a side part (ref 17), a radial part (ref 16) and a mounting part (refs 22). It is noted that the structural portions of the dishwasher are not positively recited, and thus limitations drawn to structural elements of a dishwasher are not required by the claim (i.e. seal being between water tank side surface, door body, etc.). 
As to claims 2-3 & 7-9, Nelzow teaches the seal of claim 1, wherein the side seal extends up and down from a top to bottom of the seal in a cross sectional view (see Figure); at least some part of the radial part extends obliquely upward with respect to a horizontal direction from an .

    PNG
    media_image2.png
    563
    401
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle (US20090288690A1) as applied to claim 3 above, and further in view of Mukai (JP2009039421A).
As to claims 4-6 Haeberle teaches the seal of claim 3, does not teach a seal reinforcing part. However, such a feature is known in the art as evidenced by Mukai.
Mukai discloses an art related seal for a dishwasher (abstract) wherein a reinforcing part (Fig.4a/b ref 213) is provided on a seal between a side part (Fig.4a/b ref 211/212) and an inner wall surface (Fig.4a/b ref 16). The reinforcing part extends obliquely upwardly relative a horizontal direction of a lower edge of the side part (Fig.4a/b & [0027]) at an angle that appears to be at least 45 degrees. Such a feature improves sealing performance and prevents water egress [0027-0029]. 
.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelzow (DE3919773A1) as applied to claim 3 above, and further in view of Mukai (JP2009039421A).
As to claims 4-6, teaches the seal of claim 3, but Nelzow does not teach a seal reinforcing part. However, such a feature is known in the art as evidenced by Mukai.
Mukai discloses an art related seal for a dishwasher (abstract) wherein a reinforcing part (Fig.4a/b ref 213) is provided on a seal between a side part (Fig.4a/b ref 211/212) and an inner wall surface (Fig.4a/b ref 16). The reinforcing part extends obliquely upwardly relative a horizontal direction of a lower edge of the side part (Fig.4a/b & [0027]) at an angle that appears to be at least 45 degrees. Such a feature improves sealing performance and prevents water egress [0027-0029]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Nelzow to include such a reinforcing part in order improve sealing performance (Mukai [0027-0029]). Further, the angle of the radial part relative to the horizontal appears to be less than that of the reinforcing part when the door is closed (see Mukai Fig.4a/b & Nelzow Fig.), thus at least at some point the reinforcing part and radial part meet the limitations of claim 6. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelzow (DE3919773A1) as applied to claim 1 above, and further in view of evidentiary reference Haeberle (US20090288690A1).
As to claim 10, Nelzow discloses the seal of claim 1, with a dishwasher having a water tank (ref 10) and a door (ref 11) for opening and closing the water tank. However, the difference lies in the fact that the seal seems to be mounted to the water tank instead of the door. This feature in itself is not considered novel as one of ordinary skill in the art is keenly aware that a door seals in only capable of being mounted in limited places (e.g. door, tub, or an intermediary portion on a housing on a tub or door) and a common known place for such a door seal is located on a door. Furthermore, it is well-known in the art that placement of a seal can be on either of a tub or door (Haeberle [0031]). Thereby, placement of the seal being mounted to a door body would have been a mundane procedure that one of ordinary skill in the art would have found obvious. Thus, the mere movement of the seal onto the door (i.e. flipping of the seal) would simply be a rearrangement of parts that a skilled artisan would find obvious (See MPEP 2144.04).

Claim(s) 1-2, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Minamide (JP2012217737A) or, in the alternative, under 35 U.S.C. 103 as obvious over Minamide (JP2012217737A) in view of Haeberle (US20090288690A1).
As to claims 1 & 10, Minamide teaches a dishwasher comprising: a water tank (Fig.1 refs 10 & 11); a door body (Fig.1 refs 13a/b) for opening and closing and a seal (see Figs.2-3 & 6, refs 1 & 21). The seal comprising: a side part (see Fig.4a ref 4) between an inner side surface of the water tank (best seen in Fig.6); a radial seal part (see Figs.4a-4d ref 1c) connected to the side 
Haeberle teaches an art related seal for a dishwasher (abstract), wherein a seal (see Fig.10) with a side part (ref 204), a radial part (see Fig.12 curved portion by ref 204 & 12), and a mounting part (see Fig.12 portion of ref 250 in ref 26) can be mounted in either a door or water container [0031]. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the door seal to be mounted onto the door as such is a known place for said seals (Haeberle [0031]). Further, it is in the purview of one of ordinary skill in the art to supply a seal in one location in addition to or in place of another known location.
As to claim 2, Minamide teaches the seal of claim 1, wherein in a cross section of the seal the side part extends to a top and bottom of the seal in an up-down direction (best seen in Minamide Figs.4a-4d).
As to claim 7, Minamide teaches the seal of claim 1 wherein, the mounting part defines an air cavity (see Minamide Figs.4a-4d ref 1a) and is configured to be mounted in a groove within the door body (see Minamide Fig.6). Alternatively, Haeberle showcase a known configuration for such air cavity type seals is within a groove defined on a door body (see Fig.12 & [0031]), It is in the purview of one of ordinary skill in the art to utilize one known configuration in addition to or in place of another, when both configurations are known to prevent water from escaping a dishwasher.

As to claim 9, Minamide teaches the seal of claim 1, wherein the side, radial, and mounting part are integrally formed (Minamide [0025] & Haeberle [0031-0032]).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamide (JP2012217737A) and Haeberle (US20090288690A1) as applied to claim 2 above.
As to claim 3, Modified Minamide teaches the seal of claim 2, wherein the in the cross section of the seal the radial part extends horizontally and/or upwardly (depending on viewing angle of the seal, see Minamide Figs.4a-4d & Fig.6) and the mounting part is connected to an upper surface of the radial part (see Minamide Figs.4a-4d). Although Minamide does not show the radial seal part extending obliquely upwardly, such a feature is based on the shape of the water tank and/or door portion. One of ordinary skill in the art would reasonably expect that the shape of the seal and water tank/door portion would not provide any unexpected benefits via the claimed shape. This is further confirmed as the purpose of the seal is to prevent the escape of water in both Minamide and the instant application and the instant application does not indicate any additional purpose of the obliquely shaped radial part. Furthermore, Haeberle showcases that a radial portion of a gasket can have an oblique shape (see Haeberle Fig.12 ref 250 curved portion of ref 250 near ref 12). Thus, a skilled artisan is capable of providing any shape to the radial part and the water tank and/or door portion such that shapes comport with each other to provide a sealing effect and it is in the purview of one of ordinary skill in the art to utilize one known shape for seal part in place of another. 

As to claim 5, Minamide teaches the seal of claim 4, wherein in the cross section of the seal, the seal reinforcing part extend obliquely upwardly relative to the horizontal direction from a lower edge of the side seal part (see Minamide Fig.4a-4d refs 3a & 9a).
As to claim 6, Modified Minamide teaches the seal of claim 5, wherein the reinforcing part and an inclined angle relative to the horizontal direction (see Minamide Figs.4a-4d ref 3a) and the radial part has an inclined angle relative to the horizontal (see Haeberle Fig.12 curved portion of ref 250 near ref 12 with slight incline) with the incline of the reinforcing part being greater than the radial part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsunaga (JP09253591A) discloses a seal for a dishwasher (abstract), the seal having multiple jutting parts (see Fig.6 all parts of ref 28).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haab (US20180274285A1) discloses a door seal (abstract, [0001]) with side parts (Figs.5-7 refs 20 & 30), radial parts (refs 22 & 301), and mounting parts (refs 22 and 32).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dong (CN106466161A) discloses a dishwasher (Fig.1) with corresponding door and door seals (see Figs.2, & 4-5, refs 13a-c) within a groove (ref 14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer discloses a dishwasher with a door seal (abstract) having side parts (ref 27), radial parts (ref 28) and mounting parts (ref 25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (US20120159858A1), Kubo (US20050008819A1), Oami (US6334646B1), and Kogiso (US4827670A) all disclose air cavity within weather seals for door/lid/cover structures having arc and step shaped walls (see Figs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711